DETAILED ACTION
This Office Action is in response to the Request for Continued Examination filed on November 09th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 10-11 & 20 were amended; and claims 1, 11 & 20 are independent. Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/08/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 11/09/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Desai.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Konig, U.S. Pub. Number 2016/0147585, in view of Desai et al. (Desai), U.S. Pub. Number 2017/0147931.
Regarding claim 1; Konig discloses a method, comprising:
receiving an input data set including rows of values for different features of the input data set, each row including a different combination of values for the different features (par. 0094; fig. 11; obtain a data set for one or more data centers.);
classifying one or more of the rows of values as an anomaly based on anomaly scores determined for each of the rows of values (par. 0094; fig. 11; identify performance anomalies in the data set that have anomaly scores within the diagnostic level selection.);determining a subset of the different features that affect the anomaly scores of the one or more rows classified as the anomaly (par. 0095; fig. 11; determine predicates for the performance anomalies.);
(pars. 0013 & 0095; fig. 11; determine conditions under which individual performance anomalies occur; tunable predicate discovery can provide potential explanations for such anomalies such as helping to formulate data-driven hypotheses as to the involved components and root causes.); and
providing the rule to the device to enable the device to perform the at least one action when encountering the conditions corresponding to the root cause at the subsequent time (par. 0095; fig. 11; causing at least one of the predicates to be presented can include displaying the at least one of the predicates on a graphical user interface.).
Konig fails to explicitly disclose responsive to determining the root cause, generating a rule based at least in part on the determined root cause, wherein the rule indicates at least one action to be performed by a device when encountering conditions corresponding to the root cause at a subsequent time to avoid an occurrence of the anomaly.
However, in the same field of endeavor, Desai discloses method and system for verifying rules of a root cause analysis system in cloud environment comprising responsive to determining the root cause, generating a rule based at least in part on the determined root cause (Desai: par. 0024; fig. 1; the root cause analysis system 107 receives the output verified result set of the one or more rules generated by the rules verification system 103 as an input and processes the received input to deduce the root cause of a failure in the cloud environment.), wherein the rule indicates at least one action to be performed by a device when encountering conditions corresponding to the root cause at a subsequent time to avoid an occurrence of the anomaly (Desai: par. 0028; the one or more rules indicate correlation of one or more events with the one or more root causes defined; the one or more root causes are defined based on corresponding properties and constraints associated with the one or more topologies of the cloud environment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Desai into the method and the system of Konig comprising responsive to determining the root cause, generating a rule based at least in part on the determined root cause, wherein the rule indicates at least one action to be performed by a device when encountering conditions corresponding to the root cause at a subsequent time to avoid an occurrence of the anomaly to verify input rules based on the dynamically expanding topology of the cloud environment to deduce a correct root cause for the fault occurring in the growing cloud environment (Desai: par. 0004).
Regarding claim 4; Konig and Desai disclose the method of claim 1, wherein Konig further discloses the subset of the different features is determined based at least in part on conditional mutual information across the different features (Konig: par. 0061; the first condition can require each of the explanations to have at least one distinguishing attribute; the second condition can apply when the first condition does not, and similar to the atomic predicate case, can require an explanation for non-overlaping sets of measurements.).
Regarding claim 5; Konig and Desai disclose the method of claim 1, Konig further discloses comprising: filtering the input data set based at least in part on statistical filtering to remove outlier rows of values (Konig: par. 0069; removal of small number of points; implying that median does not change significantly in response to the deletion of k points.)
Regarding claim 6; Konig and Desai disclose the method of claim 5, wherein Konig further discloses the outlier rows of values are determined based on a threshold value (Konig: par. 0041; the user could specify that the TPD component react to anomalies that affect a system longer than a threshold amount of time and more than a threshold of percentage of time.).
Regarding claim 7; Konig and Desai disclose the method of claim 5, wherein Konig further discloses the statistical filtering is based on a probability density function (Konig: par. 0057; the divergence can be computed between the probability distribution of values of Am in the baseline set (R) and the anomalous subset (S=Oo(R).).
Regarding claim 8; Konig and Desai disclose the method of claim 1, wherein Konig further discloses determining the root cause for at least one of the rows classified as the anomaly further comprises: determining a particular feature from the subset of features with a highest score based on conditional mutual information (Konig: par. 0059; convey almost identical information; pre-setting both the predicates to the user is to unlikely to convey any additional information.); and performing a time series analysis on the particular feature over time to identify a particular time with an increase, greater than a threshold value, in a key performance indicator (KPI), the KPI being related to a particular anomaly (par. 0052; the attribute timestamp (Time), virtual machine type (VM Type), and the data center location (Data Center) and the set Am contains the latency attribute (Latency).).
Regarding claim 9; Konig and Desai disclose the method of claim 8, wherein Konig further discloses the KPI comprises a value indicating a version of software (Konig: par. 043; input to the predicate listing module can include a user selection of an attribute of interest (e.g. key performance indicator) for the TPD component to target for anomaly detection, such as latency.).
Regarding claim 10; Konig and Desai disclose the method of claim 1, wherein Konig further discloses providing the rule to the device further comprises: sending, over a network, the rule to the device (Konig: par. 0018; network 104 provides connectivity between devices and data centers that share information.).
Regarding claims 11 & 14-19; Claims 11 & 14-19 are directed to system which have similar scope as claims 1 & 4-10. Therefore, claims 11 & 14-19 remain un-patentable for the same reasons.
Regarding claim 20; Claim 20 is directed to a non-transitory computer-readable medium which have similar scope as claim 1. Therefore, claim 20 remains un-patentable for the same reasons.

Allowable Subject Matter
Claims 2-3, or 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOI V LE/
Primary Examiner, Art Unit 2436